181 N.W.2d 449 (1970)
186 Neb. 155
STATE of Nebraska, Appellee,
v.
Robert Dewaine SARGENT, Appellant.
No. 37610.
Supreme Court of Nebraska.
November 27, 1970.
*450 Robert Dewaine Sargent pro se.
Clarence A. H. Meyer, Atty. Gen., Harold Mosher, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and CARTER, SPENCER, BOSLAUGH, SMITH, McCOWN and NEWTON, JJ.
NEWTON, Justice.
This is an action brought under the Post Conviction Act. Defendant was charged with murder in the first degree as a result of the death of his former wife. After pleading guilty to the charge, he was sentenced to life imprisonment. His present contention is that his counsel was ineffective and his plea of guilty coerced. Defendant was denied relief in the trial court and we affirm the judgment there entered.
The record discloses that defendant was at all times represented by the public defender. As a result of plea bargaining, the county attorney agreed to recommend that the defendant, in the event of a guilty plea, be given a sentence of life imprisonment rather than death. The agreement was adhered to. Defendant withdrew his plea of not guilty, was rearraigned, and entered a plea of guilty. The court, in a very painstaking manner, fully explained to defendant the nature of his constitutional rights, the effect of a guilty plea, the nature of the punishment provided by law for the offense charged, and then ascertained that defendant was in fact guilty. Defendant assured the court that his plea was voluntary, did not result from any coercive influence, that he had fully apprised his counsel of the facts of the case, had been fairly, soundly, and adequately advised, and was satisfied with the effectiveness of his counsel.
The record clearly demonstrates that defendant's present complaints are without foundation. The judgment of the district court is affirmed.
Affirmed.